Citation Nr: 1728754	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-01 125 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right leg shortening due to Legg-Calve-Perthes disease, status post ORIF and intra-trochanteric fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






	INTRODUCTION

The Veteran served on active duty from August 2003 to January 2008.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  The Veteran was notified in a February 2013 letter that the VLJ who held his hearing in April 2012 had left the Board.  Since that time, the VLJ returned to the Board, and so, will be adjudicating the appeal.  

In June 2013 and June 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's right leg shortening disability is manifested by no more than a 1.25 inch/3 centimeter discrepancy on the right.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right leg shortening due to Legg-Calve-Perthes disease, status post ORIF and intra-trochanteric fracture are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claims.  

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

When evaluating claims for initial ratings, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for higher initial ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The regulations for shortening of the bones of the lower extremity provide ratings from 10 percent to 60 percent as follows.  Shortening of over 4 inches (10.2 centimeters) is assigned a 60 percent rating; of 3.5 to 4 inches (8.9 centimeters to 10.2 centimeters), a 50 percent rating; of 3 to 3.5 inches (7.6 centimeters to 8.9 centimeters), a 40 percent rating; of 2.5 to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 percent rating; of 2 to 2.5 inches (5.1 centimeters to 6.4 centimeters), a 20 percent rating); and of 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters), a 10 percent rating.  The lower extremities are to be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, and ratings are not to be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The Veteran was afforded three VA examinations in connection with this appeal.  At an April 2010 VA examination, the examiner measured the Veteran's right leg at 40 inches and the left leg at 41-1/4 inches.  The July 2013 VA examiner noted shortening of the right femoral neck and surgical deformity of the iliac bone, but did not provide length measurements for either leg.  A July 2016 VA examination found the right leg measuring at 94 centimeters and the left leg at 97 centimeters.  

While the VA examiners provided greater detail about the functionality of the Veteran's right leg, these findings are pertinent to the ratings assigned to the Veteran's right hip disability and are not relevant to the discussion herein.  Further, to contemplate those manifestations when assigning the rating for shortening of the right leg would be pyramiding and impermissible.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The record does not reflect that the Veteran seeks treatment for this disability, and any treatment notes of record do not reflect findings that reveal a severity of the Veteran's right leg shortening disability greater than demonstrated by the above findings during the appeal period.  

Consequently, the Board determines that an initial rating in excess of 10 percent for the Veteran's right leg shortening is not warranted at any point during the appeal period.  The 10 percent rating contemplates the leg length discrepancy measured as 1.25 inches and 3.0 centimeters.  A rating in excess of 10 percent requires a discrepancy of at least 2 inches or 5.1 centimeters; there is no indication that the Veteran's right leg is shorter than the left leg to that extent.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for his right leg shortening disability, and the claim is denied.     



ORDER

Entitlement to an initial rating in excess of 10 percent for right leg shortening due to Legg-Calve-Perthes disease, status post ORIF and intra-trochanteric fracture is denied.  




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

